SENTENCIA
El codemandado, Dr. Jecksan Quiñones, recurre de una resolución del Tribunal Superior, Sala de Mayagüez, en que se declaró sin lugar una solicitud de sentencia sumaria par-cial.
El 11 de julio de 1985 emitimos la siguiente resolución, que en su parte pertinente dice:
Tenga de plazo el demandante hasta el 29 de julio de 1985 para mostrar causa por la cual no debamos expedir el auto solicitado, dejar sin efecto la resolución recurrida y dictar la sentencia sumaria desestimatoria de la demanda.
La parte recurrida ha comparecido tardíamente a ex-poner su posición.
Los hechos pertinentes son los siguientes. El Sr. Juan Gon-zález presentó demanda sobre daños y perjuicios contra el recurrente y otros por alegada impericia profesional médica. Sostuvo que el 3 de agosto de 1983 acudió a la oficina del Dr. Jecksan Quiñones para que le extrajeran una muela. Como resultado del tratamiento recibido, le provocó una fístula oro-central en la región de la molar maxilar número dos. Al no poder curar su condición, acudió al Dr. Orlando Ramírez de Arellano, quien lo refirió al codemandado Dr. Osear Muñiz Echevarría.
El doctor Muñiz sometió al demandante a dos interven-ciones quirúrgicas que no mejoraron su condición. Por ello, solicitó ante el foro judicial la concesión de daños físicos y angustias mentales ascendente a la suma de $30,000. Incluyó como partes codemandadas a la sociedad de bienes gananciales que tiene constituida el Dr. Jecksan Quiñones con su esposa y al Fondo de Compensación al Paciente.
*959El codemandado doctor Quiñones presentó una moción sobre sentencia sumaria que acompañó de una declaración ju-rada en que expuso que el demandante nunca ha sido su pa-ciente; que en los récords de su consultorio no aparece nadie bajo ese nombre y que existe la posibilidad de que fuera aten-dido por su difunto hermano, Dr. Arnaldo Quiñones, quien era dentista con oficinas en el mismo edificio. El demandante se opuso mediante moción en la que expuso que existe una controversia real de hechos a saber, si el demandante fue o no paciente del codemandado y que la posición del demandado es muy cómoda por tener control absoluto de sus récords.
El codemandado solicitó una vez más del tribunal que dic-tara sentencia sumaria parcial a su favor por no haber con-trovertido el demandante los hechos mediante declaración ju-rada. El demandante a su vez argüyó que las alegaciones principales aparecen juramentadas en la demanda, por lo que sí existe controversia de hechos. El juez de instancia!1) de-claró sin lugar la moción de sentencia sumaria, así como la reconsideración de esta determinación.
La sentencia sumaria es un vehículo procesal adecuado y apropiado en este caso y debió ser estimada. No existe una controversia real de hechos y la parte promovente tiene razón como cuestión de derecho. Flores v. Municipio de Caguas, 114 D.P.R. 521, 525 (1983); Rivera Encarnación v. E.L.A., 113 D.P.R. 383, 386-387 (1982); Housing Inv. Corp. v. Sosa, 98 D.P.R. 247, 250 (1970). El demandante no controvirtió los hechos jurados presentados por el codemandado en apoyo a su moción de sentencia sumaria, sino que se limitó a formular una oposición sin declaraciones juradas, aduciendo la existen-cia de controversia por haber jurado la demanda. Es de no-tarse que en la demanda jurada no se asevera que el deman-dante fuese atendido por el demandado Dr. Jecksan Quiñones, sino que “se personó” a su oficina. No controvirtió, por tanto, *960lo declarado bajo juramento por dicho demandado en apoyo de su moción. El recurrido no puede descansar meramente en aseveraciones generales contenidas en las alegaciones de la demanda aunque ésta sea jurada, sino que, a tenor con la Regla 36.5 de Procedimiento Civil está obligado a “ ‘demos-trar que [tiene] prueba para sustanciar sus alegaciones’ ”. Flores v. Municipio de Caguas, 114 D.P.R. 521, 525 (1983); Zachry International v. Tribunal Superior, 104 D.P.R. 267, 270 (1975); Lasanta Piñero v. Retto Inc., 100 D.P.R. 694, 699 (1972); Valcourt Questell v. Tribunal Superior, 89 D.P.R. 827, 833 (1964); Cortés Piñeiro v. Sucn. A. Cortés, 83 D.P.R. 685, 690 (1961). El promovido tenía el deber afir-mativo de presentar prueba que sostenga la existencia de hechos controvertidos. Palila v. Hawaii Dept. of Land & Natural Resources, 639 F.2d 495, 497 (9no Cir. 1981).
Por lo expuesto se expide el auto solicitado y se dispone que vuelva el caso a la atención del tribunal de instancia para ulteriores trámites no incompatibles con lo aquí expresado. (2)
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General Interino. El Juez Asociado Señor Rebollo López emitió voto disidente. El Juez Asociado Señor Ortiz Gustafson disintió sin opinión. El Juez Presidente Señor Pons Núñez no intervino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
*961—O—

(1)Hon. Ángel S. Bonilla Rodríguez.


(2)En la resolución que emitiéramos el 11 de julio de 1985 requerimos del abogado del demandante, Ledo. Alfredo Cardona Álvarez, que mostrara causa por la cual no deba desligarse de la representación profesional de su cliente e imponérsele sanción disciplinaria por haber servido como notario al juramentarse la demanda por el demandante, en violación de la norma de ética reconocida en Pagán v. Rivera Burgos, 113 D.P.R. 750, 752 (1983). Dicho abogado, aunque compareció cuando ya había expirado el plazo con-cedídole, ha ofrecido excusas por su inadvertencia al apartarse de dicha norma. Aceptamos sus excusas, limitando nuestra sanción a la advertencia de que sea en lo sucesivo más riguroso, tanto en la observancia de la ética profesional, como en su obligación de cumplir los términos que se le con-ceden. Dicho abogado deberá considerarse desligado de la representación profesional del demandante.